Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-5, 7-9, 14-19, 21-22, 24-25 are pending in this application, which is a 371 of PCT/US2015/067191.  Amended claims 1-5, 7, 14-15 and canceled claim 11 are noted.
	The amendment after final dated 09/09/2021, previously unentered, has been entered in this application.  The examiner appreciates the amendments to the claims.
	Claims 24-25 have been withdrawn from consideration as being directed to a nonelected invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 11, 14-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Radcliff et al. (WO 2015/156794 A1) (filing date of 4/9/2014) in view of Naito et al. (2009/0084442) and Maeda et al. (2012/0126227).
Radcliff teaches a heat pump element having a thin film polymer or ceramic material having electrodes coupled on both sides of the thin film material having a heat transfer fluid channels (abstract).  The electrode layers 420 can be deposited by chemical vapor deposition and surround an electrocaloric effect ceramic 428 (0027 and Figure 4).  Radcliff teaches a thin film polymer (abstract).  However, the reference fails to teach the appropriate time, pressure, or temperature.
Naito teaches a method of forming an electrode by a vacuum vapor deposition technique in which the pressure can be 2x10-6 Torr and the temperature can be room temperature (0052).  Maeda teaches a method of forming an electrode by CVD in which the deposition time is 15 minutes (0183).  It would have been obvious to utilize the pressure and/or temperature of Naito or the time of Maeda in the process of Radcliff with the expectation of success because Naito teaches the conventionality of using a pressure of 2x10-6 Torr and room temperature to form an electrode by vacuum deposition and Maeda teaches a deposition time of 15 minutes to form an electrode.

In independent claim 2, the applicant requires making an electrocaloric element.  Radcliff teaches an electrocaloric polymer (0017).

Regarding claims 3-4, Maeda teaches 15 minutes (0183) and Naito teaches a pressure of 2x10-6 Torr (0052).
Regarding claim 5, the applicant requires a time of 10 minutes.  Maeda teaches a deposition time of 15 minutes (0183).  To vary time would have been obvious in the absence of a showing of criticality.
Regarding claims 7-8, Maeda teaches 15 minutes (0183)
Regarding claim 9, the applicant requires a time of 10 minutes.  Maeda teaches a deposition time of 15 minutes (0183), which is similar.  To vary time would have been obvious in the absence of a showing of criticality.
Regarding claims 14-15, Naito teaches a pressure of 2x10-6 Torr (0052).
Regarding claims 16-18, Naito teaches room temperature (0052).
Regarding claim 19, the applicant requires a temperature of 20oC.  Naito teaches room temperature (0052), which is similar.  To vary temperature would have been obvious in the absence of a showing of criticality.
Regarding claim 21, Naito teaches aluminum (0052).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/15/2021